NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                  Submitted October 22, 2010
                                   Decided October 25, 2010

                                              Before

                              JOEL M. FLAUM, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 10-2344

UNITED STATES OF AMERICA,                              Appeal from the United States District
        Plaintiff-Appellee,                            Court for the Central District of Illinois.

       v.                                              No. 06 CR 20032

CLINTON WILLIAMS,                                      Michael P. McCuskey,
      Defendant-Appellant.                             Judge.


                                           ORDER

        Clinton Williams’s brother organized a series of armed bank robberies that took place
over a four-month period in 2006. For his involvement, a jury convicted Williams of conspiracy
in violation of 18 U.S.C. § 371, two counts of bank robbery by force or violence in violation of
18 U.S.C. §§ 2113(a) and (d), and two counts of using and carrying a firearm in relation to a
crime of violence in violation of 18 U.S.C. § 924(c). The district court sentenced him to 552
months’ imprisonment. Williams appealed his conviction and sentence. We affirmed his
conviction, but we remanded to the district court for it to reconsider Williams’s sentence in light
of evidence of his mental disability and the fact that his brother was the ringleader of the
robbery scheme, which might have impacted his ability to think for himself.
No. 10-2344                                                                                Page 2

United States v. Williams, 553 F.3d 1073, 1084-85 (7th Cir. 2009). On remand, the district court
sentenced Williams to 444 months’ imprisonment.
        Williams’s counsel now moves to withdraw under Anders v. California, 386 U.S. 738
(1967), asserting that there is no non-frivolous basis for appeal. Williams has not responded
to our invitation to comment on his counsel’s motion. We therefore limit our review to the
issues identified in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968,
973-74 (7th Cir. 2002).
        Counsel’s brief considers whether there are any potential challenges to the sentence
Williams received. Our decision remanded Williams’s case to the district court for a specific
reason: to address the impact of Williams’s disability on his sentence and the combination of
Williams’s disability with his susceptibility to manipulation by his brother. Therefore, counsel
is correct to limit its consideration to potential challenges only to Williams’s sentence and not
to his conviction. See United States v. Husband, 312 F.3d 247, 250-51 (7th Cir. 2002) (explaining
that scope of district court’s power on remand is limited to the issues the appellate court
remands).
       Counsel is correct that there are no non-frivolous issues for appeal. On remand, defense
counsel moved for a psychiatric examination, and one was performed on Williams. In light of
the examination, defense counsel maintained that Williams was subject to manipulation by his
brother and argued he was the least culpable of his co-defendants. The government agreed
with defense counsel’s requested sentence of 444 months, and the district court imposed that
term. This sentence was 108 months lower than what Williams had initially received.
        A statutory mandatory minimum sentence of 32 years largely drove Williams’s sentence.
The convictions for carrying and using a firearm during a crime of violence carried a 7-year
sentence on one count to be served consecutively to a 25-year sentence on another count. See
18 U.S.C. § 924(c)(1)(A)(ii), (c)(1)(C). A defendant may only receive a sentence below a
statutory minimum if the defendant qualifies for the “safety valve” exception in 18 U.S.C. §
3553(f) or the government makes a motion for a reduction based on the defendant’s substantial
assistance to the investigation or prosecution pursuant to 18 U.S.C. § 3553(e). Neither exception
applies here.
        The 32 years imposed pursuant to statute had to be served consecutively to whatever
sentence Williams received on the other counts. See 18 U.S.C. § 924(c)(1)(D). The advisory
guideline range for the other counts in this case was 135 to 168 months’ imprisonment. After
considering the 18 U.S.C. § 3553(a) factors and the arguments based on Williams’s mental
disability and susceptibility, the district court accepted the parties’ stipulation that 60 months’
imprisonment was an appropriate term of imprisonment for these counts. (When he was
initially sentenced, Williams had received a 168-month sentence on these counts.) Defense
counsel agreed to the 60-month sentence and did not raise any challenges to it, and this
sentence was both 75 months below the low end of the advisory guideline range and a full nine
years lower than the term previously imposed. There is no non-frivolous challenge to this
sentence on appeal. See United States v. Tahzib, 513 F.3d 692, 695 (7th Cir. 2008) (stating that a
No. 10-2344                                                                             Page 3


below-guidelines sentence will almost never be unreasonable); see also United States v. Olano,
507 U.S. 725, 733 (1993) (reviewing only for plain error contentions not raised to trial court).


       We therefore GRANT defense counsel’s motion to withdraw and DISMISS the appeal.